CANTY, J.
I concur in all of the foregoing opinion except some things that are said in the second division thereof. In my opinion, the assessment is no more conclusive when made by the court ex parte than it would be if it had been made by the board of directors while the corporation was a going concern.
The so-called “judgment” making the assessment is not a judgment at all, in any proper sense of the word, and, even if it were, it would not be binding on the stockholders or members of the corporation. A judgment against the corporation, after it has gone into the hands of an assignee or receiver in insolvency, is not binding on its stockholders. Danforth v. National Chemical Co., 68 Minn. 308, 71 N. W. 274; Schrader v. Manufacturers Nat. Bank, 133 U. S. 67, 10 Sup. Ct. 238. The so-called “judgment” assessing the members of the corporation stands in place of an assessment of the board of directors, and is no more conclusive. If such an assessment is excessive or improvident, but uniform, the only remedy is a direct proceeding to set it aside or reduce it. If each member was allowed to defend on that ground when he was separately sued on such an assessment, one member might be required to pay the full amount of the assessment, another only 75 per cent, of it, *333another 50, and another 25 per cent, of it, so that there would be no uniformity in the amounts collected on the assessment. But if the assessment is unequal, as between the different members, then the member sued separately may attack the assessment, whether made by the board while the corporation is a going concern or by the court afterwards.
So far as some loose dicta in Great Western Tel. Co. v. Purdy, 162 U. S. 329, 16 Sup. Ct. 810, conflict with this, and seem to hold that such an ex parte order has all the attributes of a judgment in personam, it should not be followed.